15-01095-smb     Doc 214    Filed 03/29/19 Entered 03/29/19 19:19:07          Main Document
                                         Pg 1 of 21


                                    Plaintiffs' Reply Deadline: April19, 2019
                                    Hearing Date: To Be Determined

 Eileen T. McCabe, Esq.                           David Christian, Esq. (pro hac vice)
 R. James Bradford, Esq.                          DAVID CHRISTIAN ATTORNEYS LLC
 Jaimie H. Ginzberg, Esq.                         105 W. Madison St., Suite 1400
 Glenn Greenberg, Esq.                            Chicago, IL 60602
MENDES & MOUNT, LLP                               312-273-1807
750 Seventh Avenue                                dchristian@dca.law
New York, NY 10019
Telephone: (212) 261-8000
Facsimile: (212) 261-8750
eileen.mccabe@mendes.com
james.bradford@mendes.com
jaimie.ginzberg@mendes.com
glenn.greenberg@mendes.com
Attorneys for the Defendant National Union Fire   Insurance Company
of Pittsburgh, PA

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
In re:                                                   Chapter 11
                                                         Case No. 13-10687-smb
RAPID-AMERICAN CORPORATION,

                           Debtor.
RAPID-AMERICAN CORPORATION,
THE OFFICIAL COMMITTEE OF UNSECURED
CREDITORS, and LAWRENCE FITZPATRICK,
THE FUTURE CLAIMANTS' REPRESENTATIVE,
                           Plaintiffs,

    v.
                                                         Adversary Proceeding No.
TRAVELERS CASUALTY AND SURETY                            15-01095
COMPANY, ST. PAUL FIRE AND MARINE
INSURANCE COMPANY, AND NATIONAL
UNION FIRE INSURANCE COMPANY OF
PITTSBURGH, P A,

                                   Defendants.

    NATIONAL UNION FIRE INSURANCE COMPANY OF PITTSBURGH, PA'S
  MEMORANDUM IN OPPOSTION TO ADVERSARY PROCEEDING PLAINTIFFS'
      MOTION FOR PARTIAL SUMMARY JUDGMENT ON ALLOCATION
15-01095-smb              Doc 214            Filed 03/29/19 Entered 03/29/19 19:19:07                                       Main Document
                                                          Pg 2 of 21


                                                      TABLE OF CONTENTS

                                                                                                                                             Page



 TABLE OF AUTHORITIES .......................................................................................................... ii

 PRELIMINARY STATEMENT ..................................................................................................... 1

FACTUAL BACKGROUND .......................................................................................................... 2

LEGAL STANDARD ..................................................................................................................... 4

 ARGUMENT ................................................................................................................................... 5

I.         Plaintiffs' Motion Regarding the 1977-79 Policy Should Be Denied Because
           Plaintiffs Have Not Proven that any Non-Cumulation Clause Is Incorporated into
           that Policy ............................................................................................................................ 5

II.        Even If Plaintiffs Were Able To Prove That The 1977-79 Policy Contains A Non-
           Cumulation Clause, There Are Genuine Disputes of Material Fact, Still Subject
           To Ongoing Discovery, That Prohibit Summary Judgment In Plaintiffs' Favor. ................ 7

III.       Plaintiffs' Motion as to The 1984-85 Policy Fails as a Matter of Law ............................. 13

           A.         The 1984-1985 Policy Does Not Contain any Non-Cumulation Provision .......... 13

           B.         The "Other Insurance" Clause is Not a Non-Cumulation Clause .......................... 14

CONCLUSION .............................................................................................................................. 16
15-01095-smb             Doc 214          Filed 03/29/19 Entered 03/29/19 19:19:07                                Main Document
                                                       Pg 3 of 21


                                                TABLE OF AUTHORITIES

                                                                                                                               Page(s)



 Cases

 Consol. Edison v. Allstate Ins. Co.,
        98 N.Y.2d 208, 746 N.Y.S.2d 622 (2002) ............................................................... 7, 13, 15

 Continental Casualty Company v. Employers Insurance Company,
        60 A.D.3d 128 (1st Dep't 2008), leave to app. denied, 13 N.Y.3d 710,
        890 N.Y.S.2d 447 (2009) ................................................................................................... 10

 Contractors Realty Co. v. Ins. Co. of N. Am.,
       469 F. Supp. 1287 (S.D.N.Y. 1979) .................................................................................... 8

 E.!. duPont Nemours & Co v. Stonewall Ins. Co.,
        No. 99C-12-253 JTV, 2008 WL 7020668 (Del. Super. Ct. Aug 14, 2008) ....................... 12

 Hiraldo v. Allstate Ins. Co.,
        5 N.Y.3d 508 (2005) .......................................................................................................... 11

 Hopeman Brothers, Inc. v. Continental Cas. Co., et al.,
      307 F. Supp. 3d 433, * (E.D. Va. 2018) ............................................................................ 12

 In Re Viking Pump, Inc .. ,
        27 N.Y.3d 244 (2016) ................................................................................................ passim

Liberty Mut. Fire Ins. Co. v. J&S Supply Corp.,
       No. 13-CV-4784, 2017 WL 4351523 (S.D.N.Y. Sept. 9, 2017) ................................. 14, 16

Nesmith v. Allstate Ins. Co.,
       103 A.D.3d 190 (4th Dep't 2014) ...................................................................................... 11

Netherlands Ins. Co. v. United Specialty Ins. Co.,
       276 F. Supp. 3d 94 (S.D.N.Y. 2017) .................................................................................. .4

New England Insulation Co. v. Liberty Mut. Ins. Co.,
      83 Mass. App. Ct. 631 (20 13) ............................................................................................ 16

Olin Corp. v. OneBeacon Am. Ins. Co.,
       864 F.3d 130 (2d Cir. 2017) ............................................................................................. .12


                                                                    11
15-01095-smb          Doc 214             Filed 03/29/19 Entered 03/29/19 19:19:07                                         Main Document
                                                       Pg 4 of 21


 Pac. Employers Ins. Co.,
       No. 1:11-CV-912, 2014 WL 2805312 (N.D.N.Y. June 20, 2014) ...................................... 9

 Roman Catholic Diocese v. Nat'! Union Fire Ins. Co.,
       21 N.Y.3d 139, 969 N.Y.S.2d 808 (2013) ..................................................................... 7, 13

 Sood v. Rampersaud,
         2013 WL 1681261 (S.D.N.Y. Apr. 17, 2013) ..................................................................... 9

 State of NY. v. Union Fork & Hoe Co.,
        No. 90-CV-688, 1992 WL 107363 (N.D.N.Y. May 8, 1992) ............................................ .4

 Travelers Ins. Co. v. Buffalo Reinsurance Co.,
        1990 WL 116741 (S.D.N.Y. Aug. 7, 1990) ........................................................................ .4

 Rules

 FED. R. Crv. P.    56( a) ........................................................................................................................ 4




                                                                      iii
15-01095-smb        Doc 214     Filed 03/29/19 Entered 03/29/19 19:19:07           Main Document
                                             Pg 5 of 21


          National Union Fire Insurance Company of Pittsburgh, Pa. ("National Union") hereby

opposes the Motion for Partial Summary Judgment on Allocation by Plaintiffs Rapid American

Corporation ("Rapid"), the Official Committee of Unsecured Creditors (the "Committee"), and

Future Claimants' Representative Lawrence Fitzpatrick (the "FCR") (collectively, "Plaintiffs").

                                  PRELIMINARY STATEMENT

          Plaintiffs' motion is based on an erroneous view of In Re Viking Pump, Inc. 27 N.Y.3d

244 (20 16) ("Viking Pump").       In that decision, the New York Court of Appeals stressed it

resolved Viking Pump based on the facts of that case and reaffirmed the principle under New

York law that the actual "contract language of the applicable insurance policies controls . . . ."

Jd. at 250.

          It follows that Plaintiffs' motion for partial summary judgment regarding allocation with

respect to the 1977-79 National Union Policy (Policy No. 1229343) (the "1977-79 Policy") fails

because it is predicated on a very live factual dispute concerning whether that policy incorporates

two distinct non-cumulation provisions 1, if it incorporates any at all. Plaintiffs have not proven

that the 1977-79 Policy contains any non-cumulation clause they contend supports an "all sums"

allocation under Viking Pump, and as this is an open question of highly material fact subject to

ongoing discovery, Plaintiffs' request for summary judgment with respect to that policy must be

denied.




1
  Plaintiffs contend that the 1977-79 Policy contains a provision captioned "Prior Insurance and
Noncumulation of Liability" and another captioned "Noncumulation of Liability - Same
Occurrence." For purposes of this Motion, National Union will refer to both of these provisions
as non-cumulation clauses.



                                                  1
15-01095-smb       Doc 214     Filed 03/29/19 Entered 03/29/19 19:19:07             Main Document
                                            Pg 6 of 21


         Moreover, even if the 1977-79 Policy is later found to have incorporated either or both of

 the non-cumulation clauses that Plaintiffs allege it did, their motion overlooks the fact that Rapid

 has not established there is any National Union coverage at all for Rapid and there is significant

 outstanding discovery relevant to whether either National Union insurance policy provides

 coverage for the asbestos claims in the first instance, and thus it is not ripe whether any non-

 cumulation clause is implicated to allocate or affect coverage amounts. Unlike in Viking Pump,

 where the Court of Appeals was not tasked with addressing threshold coverage issues that bear

 on the applicability of the non-cumulation clauses themselves, those issues have not yet been

 decided in this case and there are material facts in dispute as to same (which also remain subject

 to ongoing discovery).

         With respect to the 1984-85 National Union Policy (Policy No. 9608477) (the "1984-85

 Policy"), Plaintiffs' motion likewise must be denied as the 1984-1985 Policy does not contain

 any non-cumulation clause. To evade this reality, Plaintiffs attempt to rely on an entirely distinct

 "other insurance" provision to support their application for an "all sums" allocation ruling with

 respect to the 1984-85 Policy. However, Plaintiffs do not cite any New York law to support their

 position, because there is none, and Plaintiffs ignore the fact that Viking Pump required a

 supporting non-cumulation clause be in a policy to allow for "all sums" allocation. Accordingly,

 Plaintiffs' motion must be denied and National Union is entitled to a ruling that the 1984-85

 Policy is not subject to "all sums" allocation.


                                   FACTUAL BACKGROUND

        Rapid once owned The Philip Carey Manufacturing Company ("Philip Carey").

Plaintiffs' Mem. of Law in Support of Their Motion for Partial Summary Judgment on

Allocation ("Mem.") at 3. Philip Carey manufactured and sold asbestos-containing products. !d.


                                                   2
15-01095-smb           Doc 214   Filed 03/29/19 Entered 03/29/19 19:19:07           Main Document
                                              Pg 7 of 21


 Rapid has been held liable for certain of Philip Carey's asbestos-related liabilities. Id According

 to Rapid's First Day Filings, it has incurred successor liability for asbestos-related claims arising

 from plaintiffs' alleged exposure to asbestos-containing products sold by the Philip Carey

 Manufacturing Company as that entity existed prior to June 1, 1967. Those underlying asbestos

 claims are purportedly the sole basis for Rapid's asbestos-related liabilities. See Dec. of Paul

 Weiner Pursuant to Rule 1007-2 of the Local Rules for the Southern District of New York in

 Support of Chapter 11 Petition and First Day Pleadings, In Re Rapid-American Corp., 13-10687,

 Doc. 3 at p.3,   ~   7.

        National Union issued two high level excess insurance policies in favor of Rapid. See

 Ex. A and Ex. B to Affirmation of Paul E. Breene in Support of Plaintiffs' Motion for Partial

 Summary Judgment on Allocation ("Breene Affirmation"). The National Union policies specify

 that they follow the form (i.e., incorporate certain terms) of specified underlying insurance

 policies. Id The 1977-79 Policy incorporates certain terms, conditions, and exclusions contained

 in an underlying 1977 Northbrook insurance policy (which incepted some months before the

 1977-79 Policy (see Ex. A to Breene Affirmation); it is National Union's position that this policy

does not contain a non-cumulation provision. The parties dispute whether the 1977-79 Policy

also somehow follows form to a later-incepting underlying 1978 Northbrook Policy (that may or

may not have any non-cumulation clause). See also Mem. at 5, n.4. The 1984-85 National

Union Policy incorporates certain terms, conditions, and exclusions contained in underlying New

England Insurance Co. Policy No. NAOOOOOI. See Ex. B to Breene Affirmation. That Policy

indisputably does not contain a non-cumulation clause. See id

        In 2013, Rapid filed for Chapter 11 bankruptcy protection. Two years later, Plaintiffs

sued National Union seeking coverage under the two high-level National Union policies. See



                                                  3
15-01095-smb           Doc 214     Filed 03/29/19 Entered 03/29/19 19:19:07             Main Document
                                                Pg 8 of 21


 Mem. at 4. The National Union policies have not been found to provide any coverage for a single

 underlying asbestos claim.

                                           LEGAL STANDARD

           Summary judgment is only appropriate if there is no genuine dispute as to any material

 fact.   FED.   R. Crv. P. 56(a). "A dispute is 'genuine' if 'the evidence is such that a reasonable jury

 could return a verdict for the nonmoving party.' The relevant inquiry on application for summary

judgment is 'whether the evidence presents a sufficient disagreement to require submission to a

jury or whether it is so one-sided that one party must prevail as a matter of law.' Netherlands

 Ins. Co. v. United Specialty Ins. Co., 276 F. Supp. 3d 94, 104 (S.D.N.Y. 2017) (citations

 omitted). "In evaluating the record to determine whether there is a genuine issue as to any

material fact, '[t]he evidence of the non-movant is to be believed, and all justifiable inferences

are to be drawn in his favor."' !d. at 105.

           Courts cannot grant summary judgment when the terms, conditions, and exclusions of a

policy are in dispute because these are material facts.        See e.g., State of N.Y. v. Union Fork &

Hoe Co., No. 90-CV-688, 1992 WL 107363, at *3 (N.D.N.Y. May 8, 1992) ("At the risk of

stating the obvious, the court notes at the outset that [movant] cannot recover in an action to

enforce the terms of an insurance policy without first proving the existence, execution, delivery,

and contents of a governing policy."); see also Travelers Ins. Co. v. Buffalo Reinsurance Co.,

1990 WL 116741, at *3 (S.D.N.Y. Aug. 7, 1990) ("In an action on an insurance contract,

'summary judgment is perforce improper unless the terms of the agreement are 'wholly

unambiguous.").




                                                      4
15-01095-smb      Doc 214      Filed 03/29/19 Entered 03/29/19 19:19:07           Main Document
                                            Pg 9 of 21


                                            ARGUMENT

 I.     Plaintiffs' Motion Regarding the 1977-79 Policy Should Be Denied Because
        Plaintiffs Have Not Proven that any Non-Cumulation Clause Is Incorporated into
        that Policy.

        Even Plaintiffs admit in their motion that the parties do not agree as to whether the 1978

 Northbrook Policy's terms were incorporated into the 1977-79 Policy: "National Union has

 asserted in previous briefing that the 1977-79 [] Policy is controlled exclusively by [the 1977]

 Northbrook policy ... , not [the 1978 Northbrook] policy ... Rapid disagrees with National Union's

 position .... " Plaintiffs' Mem. of Law in Support of Their Motion for Summary Judgment on the

 Right to Allocate Insurance Coverage Settlement Funds at 7, n.7; see also Mem. at 5, n.4. Thus,

 Plaintiffs themselves admit there is a dispute as to whether the 1977-79 Policy incorporates the

 non-cumulation provisions in the purported 1978 Northbrook policy. This alone mandates denial

 of Plaintiffs' motion for summary judgment as to the 1977-79 National Union policy.

        Moreover, Plaintiffs' position that the National Union policy incepting in 1977 follows

 form to a Northbrook policy incepting in 1978 is both illogical and practically impossible, as

National Union could not possibly agree to follow form to a 1978 policy that was not in

existence at the time its own policy incepted, and there is no evidence whatsoever (or even a

contention) that the 1977-79 Policy was modified by a later endorsement to follow form to the

later Northbrook policy. 2 Therefore, for this separate reason, the terms incorporated into the

 1977-79 Policy, particularly any non-cumulation provisions, are in dispute (although Plaintiffs

stretch to assert they have a factual leg to stand on).


2
  The 1977-79 National Union Policy came into effect on October 31, 1977. The 1977
Northbrook policy came into effect on January 1, 1977. The 1978 Northbrook Policy did not
come into effect until January 1, 1978.



                                                   5
15-01095-smb      Doc 214      Filed 03/29/19 Entered 03/29/19 19:19:07                  Main Document
                                            Pg 10 of 21


        Plaintiffs try to avoid their problem by stating that "Rapid's copy of the [1977

 Northbrook] policy, however, does include non-cumulation language (the same language as the

 1978 Northbrook policy)." Mem. at 5. This is not true. The Policy that Paul E. Breene, Rapid-

 American Corporation's attorney, affirmed is a true and correct copy of the 1977 Northbrook

 Policy does not in fact contain any non-cumulation clause. See Ex. C to Breene Affirmation. A

false factual assertion does not render a triable issue of fact moot.

        While Plaintiffs present the Court with a copy of the 1977 Northbrook Policy with no

non-cumulation clause, they then go on to state in their Statement of Undisputed Facts (which

are in fact disputed) that: "The Northbrook Policies below the 1977-79 National Union Policy

contain two separate non-cumulation provisions, which are incorporated into the 1977-79

National Union Policy. See Northbrook Policies, Breene. Aff., Exs. C [the 1977 Northbrook

Policy] and D [the 1978 Northbrook Policy]." Plaintiffs SOMF            ~   9 (bracketed sections added).

Thus, Plaintiffs' attach a 1977 Northbrook policy which does not contain a non-cumulation

clause as well as a 1978 purported Northbrook policy that does. The only way that Plaintiffs

could assert that the 1977-79 Policy contains any non-cumulation clause or clauses is by citing to

both the purported 1977 and 1978 Northbrook Policies, but there is no evidence that the 1977-79

Policy follows form to the latter. Plaintiffs have not even attempted to meet their burden of

showing that the 1977 Northbrook Policy, the only policy that could conceivably be incorporated

into the 1977-79 Policy, contains a non-cumulation clause.

       In addition, Plaintiffs have done nothing to meet their burden to show that the exhibit that

Mr. Breene affirmed was a true and correct copy of the 1978 Northbrook Policy is in fact the

1978 Northbrook Policy. The first 9 pages of Exhibit D to the Breene Affirmation have a policy

form number of"RU28-l." Ex. D at 10 to Breene Affirmation (bottom left corner). Nowhere in



                                                  6
15-01095-smb      Doc 214     Filed 03/29/19 Entered 03/29/19 19:19:07           Main Document
                                           Pg 11 of 21


those pages does it state the policy number. The policy number does not appear until page 11;

that page has a reference to policy form number "RU29-1," with a line referencing the policy

number as "63 003-826." Ex. D at 11. Mr. Breene did not state on what basis he was able to

affirm that Exhibit D is a true and correct copy of the 1978 insurance policy issued by

Northbrook to Rapid.

       National Union has started but not yet finished its depositions of Rapid, including

discovery as to how it determined what constituted the 1977 and 1978 Northbrook Policies.

National Union has noticed the 30(b)(6) deposition on the non-cumulation clause issues,

including Rapid's position on the incorporation of terms and conditions from the 1977 and 1978

Northbrook policies into the National Union policy and specifically Rapid's position on the

impact of the a non-cumulation clause or a non-cumulation and prior insurance provision. This is

yet another reason to deny the instant motion.

       Ultimately, longstanding New York law requires that pro-rata allocation applies unless

the contract expressly dictates otherwise. See Viking Pump, 27 N.Y.3d at 253; Consol. Edison v.

Allstate Ins. Co., 98 N.Y.2d 208, 224, 746 N.Y.S.2d 622 (2002) ; Roman Catholic Diocese v.

Nat'l Union Fire Ins. Co., 21 N.Y.3d 139, 153-54,969 N.Y.S.2d 808 (2013). If Plaintiffs cannot

establish that the 1977-79 Policy contains an applicable non-cumulation clause or clauses, then

the 1977-1979 Policy is subject to pro-rata allocation under New York law. !d.

II.    Even If Plaintiffs Were Able To Prove That The 1977-79 Policy Contains A Non-
       Cumulation Clause, There Are Genuine Disputes of Material Fact, Still Subject To
       Ongoing Discovery, That Prohibit Summary Judgment In Plaintiffs' Favor.

       While Plaintiffs understandably anticipated that National Union would raise a

"prematurity" argument, Plaintiffs fail to acknowledge the circumstances of this case and the

many precursor issues that are in dispute and still subject and discovery (which was not the



                                                 7
15-01095-smb        Doc 214     Filed 03/29/19 Entered 03/29/19 19:19:07             Main Document
                                             Pg 12 of 21


 situation in the cases Plaintiffs cite in support of their argument). Here, there are already material

 facts as to which there are genuine issues to be tried -and which remain subject to ongoing

 discovery -that clearly bear on the applicability of any alleged non-cumulation clause (if any)

 in this case. Such issues must be resolved irrespective of a decision concerning the appropriate

 allocation methodology, and Plaintiffs have failed to make a prima facie showing that they are

 entitled to any of the relief sought by their present motion. See Contractors Realty Co. v. Ins. Co.

 of N. Am., 469 F. Supp. 1287, 1292 (S.D.N.Y. 1979)( "In order to make out a prima facie case

 for recovery, plaintiff must establish that the policy of insurance was issued, that the loss

 occurred, and that the loss was an event within the terms of the policy.").

        In the case at bar, there is even a factual muddle as to which non-cumulation provision or

 provisions applies/y.    Plaintiffs allege that the 1977-79 Policy contains two non-cumulation

 provisions, the first of which they contend states as follows:

             It is agreed that if any loss covered hereunder is also covered in whole or in
             part under any other excess policy issued to the insured prior to the
             inception date hereof the limit of liability hereon as stated in Item 2 of the
             Declarations shall be reduced by any amounts due to the insured on account
             of such loss under such prior insurance.


 Ex. D to Breene Affirmation at 7-8. Plaintiffs contend that a second non-cumulation provision

 provides:

                 If the same Occurrence gives rise to Personal Injury, Property
                 Damage or Advertising Liability that occurs partly before and
                 partly within any one annual period, the limit of liability applicable
                 to each Occurrence and any aggregate limit of liability applicable
                 to such injury or damage shall be reduced by the amount of all
                 payments made by the Company with respect to such Occurrence,
                 either under a previous policy or policies issued by the Company
                 of which this is a replacement, or under this policy with respect to
                 previous annual periods thereof.

Ex. D to the Breene Affirmation at 10.


                                                   8
15-01095-smb       Doc 214     Filed 03/29/19 Entered 03/29/19 19:19:07              Main Document
                                            Pg 13 of 21


         While National Union disputes the presence of either clause in the 1977-79 Policy, on its

 face the first alleged clause only comes into play if the "loss is covered in whole or in part under

 any other [prior] excess policy," and the second alleged clause only comes into play if the same

 occurrence gives rise to personal injury that occurs partly before and partly within one annual

 period. Thus, in order for either clause to be implicated, and therefore become relevant to a

 determination of which type of allocation applies, Plaintiffs must prove that the requirements of

 the clauses have been met. Yet, Plaintiffs ask this Court to give effect to the clauses for purposes

 of an "all sums" allocation ruling without putting them to their proofs on whether the conditions

 of the clauses can actually be satisfied. This is counterintuitive and any "all sums" allocation

 ruling based on a non-cumulation clause at this stage would accordingly amount to an improper

advisory opinion without any of the necessary predicates determinable. See Pac. Employers Ins.

 Co., No. 1:11-CV-912, 2014 WL 2805312, at *6 (N.D.N.Y. June 20, 2014) ("Though insurance

cases sometimes permit a court to issue an opinion about coverage based on contingencies which

have not yet come to pass, courts in such situations are still required to 'focus on 'the practical

likelihood that the contingencies will occur."); see also Sood v. Rampersaud, 2013 WL

1681261, at *3 (S.D.N.Y. Apr. 17, 2013).

        To further put this in context, Plaintiffs effectively ask this Court to find that they can

collect Rapid's "total liability ... under a policy in effect during the periods that damage occurred,

up to the policy limits." Pl. Mem. at 11. To that end, from the outset of its decision in Viking

Pump, the Court of Appeals repeatedly acknowledged that it was addressing the limited issues

before it in the unique circumstance of certified questions, without the benefit of having

adjudicated the case in its entirety. Particularly, the Court of Appeals was not being asked to

opine on issues that are generally critical to an insurance coverage dispute, such as trigger of



                                                  9
15-01095-smb      Doc 214      Filed 03/29/19 Entered 03/29/19 19:19:07             Main Document
                                            Pg 14 of 21


 coverage. In fact, the Court of Appeals expressly recognized that "trigger" of coverage is an

 issue that precedes any allocation determination and in the case of Viking Pump, "trigger had

 already been decided with respect to the policies at issue by the Delaware courts." Viking Pump,

 27 N.Y.3d at 255 and n.3.

        Here, by contrast, it is undisputed that the issue of "trigger"-i.e., what has to happen

during the period of the 1977-79 Policy for coverage to be implicated and whether it has

happened-has not yet been decided. In presenting their argument, Plaintiffs state that

"policyholders typically argue that each insurance company is jointly and severally liable for

each continuous injury" (Pl. Mem. at 11) and presumably that is what Plaintiffs intend to argue

here.   However, New York does not apply a continuous trigger and instead unequivocally

employs an "injury-in-fact" test for trigger of coverage. The controlling law in New York on

trigger in asbestos-bodily injury cases is Continental Casualty Company v. Employers Insurance

Company, 60 A.D.3d 128 (1st Dep't 2008), leave to app. denied, 13 N.Y.3d 710, 890 N.Y.S.2d

447 (2009) ("Keasbey"). In Keasbey, the Appellate Division, First Judicial Department, made

clear that in an asbestos bodily injury case, the proponent of coverage must establish an "injury"

during the policy period and that "injury" in this context is the point when the body's defenses

have been overwhelmed. !d. at 149. Whether Plaintiffs can prove injury during the policy

period(s) with respect to each claimant for which it seeks coverage and can establish trigger in

accordance with the relevant policy language and controlling New York law are key issues that

remain subject to both fact and expert discovery in this case (and are not the subject of the instant

or any pending motion).

        In addition to the ongoing dispute regarding whether Plaintiffs will be able to meet their

burden to establish that the 1977-1979 Policy is triggered, it is clear already that additional



                                                 10
15-01095-smb      Doc 214      Filed 03/29/19 Entered 03/29/19 19:19:07            Main Document
                                            Pg 15 of 21


 discovery remains outstanding with respect to the alleged non-cumulation provisions themselves.

 In addition to the preliminary issue regarding whether the 1977-79 Policy even contains such a

 provision (which alone moots the instant motion), as noted above one of the non-cumulation

 clauses that Plaintiffs allege is contained in the 1977-79 Policy provides that the limits of the

 policy containing such a clause "shall be reduced by any amounts due to the insured on account

 of such loss under such prior insurance" (see Ex D to Breene Affirmation at 8-9); the other

 clause alleged by Plaintiffs provides that the limits of the policy containing such a clause "shall

 be reduced by the amount of all payments made by the Company with respect to such

 Occurrence, either under a previous policy or policies issued by the Company of which this is a

 replacement, or under this policy with respect to previous annual periods thereof." (see Ex. D to

Breene Affirmation at 10).

        While asserting that the clauses apply, Plaintiffs do not cite the Court of Appeals' express

acknowledgment that such provisions have routinely been held to restrict available coverage

limits under successive policies. See Viking Pump, 27 N.Y.3d at 259 ("Significantly, we have

enforced non-cumulation clauses in accordance with their plain language ... despite the limiting

impact that such clauses may have on an insured's recovery (and, by extension, that of an injured

plaintiff).") (internal citations omitted); Hiraldo v. Allstate Ins. Co., 5 N.Y.3d 508, 513 (2005)

(holding that the non-cumulation clause was "fatal" to plaintiffs' claim that the insurer was liable

for up to each policy limit); Nesmith v. Allstate Ins. Co., 103 A.D.3d 190, 193 (4th Dep't 20 14)

(holding that "based upon the clear language of the policy at issue," the insurer was not required

"to pay more than its single policy limit"), aff'd, 24 N.Y. 3d 520 (2014).

        Indeed, non-cumulations provisions prevent the "stacking" of limits by reducing the

limits under these policies by amounts due under "any other excess policy issued to the Insured."



                                                 11
15-01095-smb      Doc 214      Filed 03/29/19 Entered 03/29/19 19:19:07            Main Document
                                            Pg 16 of 21


 In turn, by its plain language, this clause can effectively reduce an insurer's liability under a

 particular policy containing the clause to zero, depending on the amounts due under prior

 policies. See, e.g., E.! duPont Nemours & Co v. Stonewall Ins. Co., No. 99C-12-253 JTV, 2008

 WL 7020668, at *5-6 (Del. Super. Ct. Aug 14, 2008) ("The [non-cumulation] clause reduces the

 limit of Stonewall's liability for losses which are also covered under a prior year's excess policy

 to the extent of the amounts due under such prior year's excess policy .... I conclude that

 Stonewall's limit of liability is reduced to zero for losses covered both by Stonewall's policies

 and by prior years' excess policies."), aff'd, 996 A.2d 1254 (Del. 2010); Olin Corp. v.

 OneBeacon Am. Ins. Co., 864 F.3d 130, 149-50 (2d Cir. 2017); Hopeman Brothers, Inc. v.

Continental Cas. Co., eta!., 307 F. Supp. 3d 433, * (E.D. Va. 2018).

        The amount of any requisite reduction of the limits of the 1977-79 Policy is not the

subject of the instant motion and National Union reserves all of its rights regarding all arguments

pertaining to a potential reduction of limits as necessary should Plaintiffs establish that the

National Union Policy contains a non-cumulaton clause, which to date they have not.

        To the extent Plaintiffs appear to argue that the alleged non-cumulation clauses "dictate

application" of "vertical exhaustion," this aspect of Plaintiffs' motion must likewise be denied

for all of the reasons set fmih above. Moreover, it must be noted that the Court of Appeals in

Viking Pump did not rely on any non-cumulation provision in its analysis of whether vertical or

horizontal exhaustion was required. Indeed, the exhaustion issue was presented as a distinct

second certified question, and the Court's analysis of it focused on "the (specific) language in

(those) excess policies tying their attachment only to specific underlying policies in effect during

the same policy period as the applicable excess policy, and the absence of any policy language

suggesting a contrary intent. ... " Viking Pump, 27 N.Y.3d at 266-67. Whether the 1977-1979



                                                 12
15-01095-smb      Doc 214     Filed 03/29/19 Entered 03/29/19 19:19:07            Main Document
                                           Pg 17 of 21


 Policy is subject to vertical or horizontal exhaustion does not depend on any analysis of any

 alleged non-cumulation clause, and Plaintiffs' have not articulated any argument as to why the

 Court should rule in its favor on this issue. National Union respectfully submits that Plaintiffs'

 motion with respect to the 1977-1979 Policy should be denied.

 III.   Plaintiffs' Motion as to The 1984-85 Policy Fails as a Matter of Law.

        A.      The 1984-1985 Policy Does Not Contain any Non-Cumulation Provision.

        Plaintiffs cannot escape that Viking Pump does not change longstanding New York law

 that requires pro-rata allocation unless the contract expressly dictates otherwise. Viking Pump ,

 27 N.Y.3d at 253; Consol. Edison v. Allstate Ins. Co., 98 N.Y.2d 208, 224, 746 N.Y.S.2d 622

(2002) ; Roman Catholic Diocese v. Nat'! Union Fire Ins. Co., 21 N.Y.3d 139, 153-54, 969

N.Y.S.2d 808 (2013). Specifically, as discussed above, the finding in Viking Pump that all-sums

allocation was appropriate was strictly limited to the facts and specific "non-cumulation" of

liability provisions contained in the excess policies at issue in that case. Viking Pump, 27 N.Y.3d

at 264. The Viking Pump Court made clear that "the contract language controls the question of

allocation." !d. at 257. It follows that policies which do not contain prior insurance non

cumulation clauses like those assessed in Viking Pump remain subject to pro-rata allocation. See

Consol. Edison, 98 N.Y.2d at 224; Roman Catholic Diocese, 21 N.Y.3d at 153-54.

        Here, it is undisputed that the 1984-85 National Union Policy does not contain any non-

cumulation provision. Plaintiffs themselves argue that Viking Pump is the controlling law on this

issue and Viking Pump clearly dictates that in these circumstances, pro-rata allocation remains

the appropriate allocation methodology. In fact, the only instance in which the New York Court

of Appeals has held that "all sums" allocation is appropriate under New York law is based on the

non-cumulation provisions that are specifically analyzed in Viking Pump. See Viking Pump at



                                                13
15-01095-smb       Doc 214      Filed 03/29/19 Entered 03/29/19 19:19:07            Main Document
                                             Pg 18 of 21


 264; see also Liberty Mut. Fire Ins. Co. v. J&S Supply Corp., No. 13-CV-4784, 2017 WL

 4351523 (S.D.N.Y. Sept. 9, 20 17) (''JS. Supply")(holding that when a policy does not include a

 non-cumulation clause, pro rata allocation applies). Accordingly, Viking Pump's "all sums"

 allocation ruling is inapplicable to the 1984-85 Policy and National Union is entitled to a ruling

 that the 1984-1985 Policy is not subject to all sums allocation. 3

         B.     The "Other Insurance" Clause is Not a Non-Cumulation Clause.

         In an effort to evade the clearly controlling New York law, Plaintiffs attempt to argue that

 the "Other Insurance" clause in the New England Policy underlying the 1984-85 Policy is the

 equivalent of the non-cumulation clauses addressed by the Court of Appeals in Viking Pump.

 This is meritless, as the court in Viking Pump itself stated.

        The language Plaintiffs rely on to fabricate a basis for an "all sums" allocation for the

 1984-1985 Policy does not address the impact of "an occurrence" or "loss" also covered under a

prior policy as is the case in the non-cumulation clauses assessed by the Court of Appeals in

 Viking Pump.     Instead, the "Other Insurance" clause contained in the New England policy

underlying the 1984-1985 National Union Policy states as follows:

                If other collectible insurance with any other INSURER is available
                to the INSURED covering a loss covered hereunder, except
                insurance purchased to apply in excess of the sum of the
                RETAINED LIMIT AND LIMIT OF LIABILITY hereunder, the
                insurance hereunder shall be in excess of, and not contribute with
                such other insurance. If collectible insurance under any other


3
  By Plaintiffs' own admission, this is case dispositive as to this policy. Indeed, Plaintiffs'
counsel represented to this Court that they believed a decision against Rapid on "all sums"
allocation would be case dispositive and that if they lose under Viking Pump, "the case is over."
See Ex. 1 to Affirmation of R. James Bradford in Opposition to Plaintiffs' Motion for Partial
Summary Judgment on Allocation ("Bradford Affirmation"), Jan. 10, 2019 Court Hearing Tr. at
5:21-7:20; 41:14-41:20.



                                                  14
15-01095-smb      Doc 214     Filed 03/29/19 Entered 03/29/19 19:19:07            Main Document
                                           Pg 19 of 21


               policy(ies) of the COMPANY is available to the INSURED,
               covering a loss also covered hereunder (other than underlying
               insurance of which the insurance afforded by this policy is in
               excess), the COMPANY's total liability shall in no event exceed
               the greater or greatest limit of liability applicable to such loss
               under this or any other such policy(ies). If other collectible
               insurance under any policy(ies) of the COMPANY is available to
               the INSURED, the ULTIMATE NET LOSS as the result of any
               one OCCURRENCE not covered by the underlying insurance shall
               not be cumulative.

 Ex. E to the Breene Affirmation.

        Plaintiffs ignore that the Court of Appeals in Viking Pump in fact considered such an

 "other insurance" provision and expressly held that '"other insurance' clauses 'apply when two

 or more policies provide coverage during the same period, and they serve to prevent multiple

recoveries from such policies,' and that such clauses 'have nothing to do' with 'whether any

coverage potentially exist[s] at all among certain high-level policies that were in force during

successive years."' In re Viking Pump, 27 N.Y.3d at 266 (emphasis not added), citing Consol.

Edison Co. of New York v. Allstate Ins. Co., 98 N.Y.2d 208, 223 (N.Y. 2002); see also Aetna

Cas. & Sur. Co., 228 A.D.2d 385, 386-87 (N.Y. 1st Dep't 1996) (adjudicating the interpretation

of an other insurance clause and holding that such a clause governs "[t]he allocation of the

payment of damages among concurrent insurers whose coverages are to be applied to the loss on

the same basis."). Contrarily, the non-cumulation clauses at issue in Viking Pump either address

an "Occurrence" that "gives rise to Personal Injury ... that occurs partly before and partly within

any one annual period" or any "loss covered [under the policy] is also covered in whole or in part

under any other excess policy issued to the insured prior to the inception date [of the policy]."

Viking Pump, 27 N.Y.3d at 264. It is beyond dispute that the "Other Insurance" provision and the




                                                15
15-01095-smb      Doc 214      Filed 03/29/19 Entered 03/29/19 19:19:07             Main Document
                                            Pg 20 of 21


 non-cumulation clauses at issue in Viking Pump are not synonymous as the 1984-85 National

 Union Policy's Other Insurance clause applies to concurrent, not consecutive policies. 4 There is

 no basis in law or fact for Plaintiffs to assert otherwise, and National Union respectfully submits

 that their motion as to the 1984-1985 Policy must be denied.

                                           CONCLUSION


        For all the foregoing reasons, Plaintiffs' Motion for Partial Summary Judgment on the

 Right to Allocation should be denied in its entirety, and National Union is entitled to a ruling that

 the 1984-85 Policy is not subject to "all sums" allocation.




 4
  Plaintiffs also argue that the 1984-85 Policy contains "non-cumulation language" based on the
definition of Personal Injury, which includes "death at any time resulting therefrom". Plaintiffs
immediately concede their own argument. They recognize that J&S Supply Corp. held that the
personal injury definition was insufficient to warrant "all sums" allocation. Instead, Plaintiffs
argue that J&S Supply was distinguishable "because the policies at issue in that case did not
contain the non-cumulation language present here." Mem. At 10. Distinguishing the clause on
this basis shows that the language "death at any time resulting therefrom" is irrelevant.
Plaintiffs' failure or success on their argument that all sums applies turns on the non-cumulation
clause, not the "death at any time resulting therefrom" language. In fact, the Court had
previously held "the fact that the SMP Policy covers death at any time resulting from injury
during the policy period does not change the fact that it unambiguously provides for pro rata
allocation of liability under New York law." Liberty Mut. Fire Ins. Co. v. J&S Supply Corp.,
No. 13-CV-4784, 2015 WL 13649824 (S.D.N.Y. June 29, 2015). The Court denied the motion
for reconsideration after Viking Pump. See JS. Supply, 2017 WL 4351523; see also New
England Insulation Co. v. Liberty Mut. Ins. Co., 83 Mass. App. Ct. 631, 637 (2013)(rejecting the
argument that the words "including death at any time resulting therefrom" in the bodily injury
definition mandates an all sums allocation and applying pro-rata allocation instead).




                                                  16
15-01095-smb   Doc 214   Filed 03/29/19 Entered 03/29/19 19:19:07      Main Document
                                      Pg 21 of 21




                                            Respectfully submitted,
 Dated: March 29,2019
 New York, New York
                                            Is/ Eileen T. McCabe
                                             Eileen T. McCabe, Esq.
                                             R. James Bradford, Esq.
                                             Jaimie H. Ginzberg, Esq.
                                             Glenn Greenberg, Esq.
                                            MENDES & MOUNT, LLP
                                             750 Seventh Avenue
                                            New York NY 10019
                                            Telephone: (212) 261-8000
                                            Facsimile: (212) 261-8750
                                            eileen.mccabe@mendes.com
                                            james. bradford@mendes.com
                                            jaimie.ginzberg@mendes.com
                                            glenn.greenberg@mendes.com


                                                   -And-

                                            David Christian, Esq. (pro hac vice)
                                            DAVID CHRISTIAN ATTORNEYS LLC
                                            105 W. Madison St., Suite 1400
                                            Chicago, IL 60602
                                            312-273-1807
                                            dchristian@dca.law
                                            Attorneys for the Defendant National Union
                                            Fire Insurance Company of Pittsburgh, PA




                                       17
